DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5 – 7,9-11,15-17,19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No.11208200, Auerbach et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Auerbach et al exhibited overlapped claim scope with respect to current application .

Regarding applicant recited claim 1 of instant application overlapping with respect to claim 1 of Auerbach et al regarding, “a system for fly-by-wire reversionary flight control comprising…a first control element…a first actuator…receive a control data…a first command datum as a function of the control data and a distributed control algorithm…actuate the first control element according to/function of the first command datum.” as overlapping in the claim subject matter.  Auerbach et al does not further specify an electric aircraft; 
however, it would have been obvious for one of ordinary skill in the art at the the time of filing, implementing electric aircraft exhibited by instant application for the exerting the practical fly by wire flight control as taught by Auerbach et al as desired by the fly by wire flight control system of instant application.

Regarding applicant recited claim 11 of instant application overlapping with respect to claim 11 of  Auerbach et al regarding, “ a method of fly by wire reversionary flight control comprising…the control data…a first command datum…a first command datum as a function of the control data and a distributed control algorithm…actuating…a first control element…” as overlapping in the claim subject matter.  Auerbach et al does not further specify an electric aircraft;
however, it would have been obvious for one of ordinary skill in the art at the the time of filing, implementing electric aircraft exhibited by instant application for the exerting the practical fly by wire flight control as taught by Auerbach et al as desired by the fly by wire flight control system of instant application.

Regarding claims 5 and 15 of instant application, claims 12 of Auerbach et al further exhibited overlapping claim limitation regarding, “a flight controller…first actuator…the control data…the first command datum as a function of the control” as overlapping in the claim subject matter.
however, it would have been obvious for one of ordinary skill in the art at the the time of filing, implementing electric aircraft exhibited by instant application for the exerting the practical fly by wire flight control as taught by Auerbach et al as desired by the fly by wire flight control system of instant application.

Regarding claims 6 and 16 of instant application, claims 3 of Auerbach et al further exhibited overlapping claim limitation regarding, “first actuator is not receiving the first command datum from the flight controller…determine the first command datum as a function of the control data” as overlapping in the claim subject matter.
however, it would have been obvious for one of ordinary skill in the art at the the time of filing, implementing electric aircraft exhibited by instant application for the exerting the practical fly by wire flight control as taught by Auerbach et al as desired by the fly by wire flight control system of instant application.

Regarding claims 7 and 17 of instant application, claims 4 of Auerbach et al further exhibited overlapping claim limitation regarding, “the distributed control algorithm comprises filtering the control data” as overlapping in the claim subject matter.
however, it would have been obvious for one of ordinary skill in the art at the the time of filing, implementing electric aircraft exhibited by instant application for the exerting the practical fly by wire flight control as taught by Auerbach et al as desired by the fly by wire flight control system of instant application.

Regarding claims 9,10,19 and 20 of instant application, claims 8 and 9 of Auerbach et al further exhibited overlapping claim limitation regarding, “a second command datum as a function of the control data and the distributed control algorithm...transmit the second command datum to a second actuator…receive the second command datum…actuate a second control element” as overlapping in the claim subject matter.
however, it would have been obvious for one of ordinary skill in the art at the the time of filing, implementing electric aircraft exhibited by instant application for the exerting the practical fly by wire flight control as taught by Auerbach et al as desired by the fly by wire flight control system of instant application.

Claim Objections
Claim 15 is objected to because of the following informalities:  applicant recited claim limitation regarding, “a flight controller c communicatively” are deemed to be typo.  Appropriate further correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claim 16, applicant recited claim limitation regarding, “ contingently determining…when unable to receive” does not distinctly set forth in exactly terms of degree as a relatively terminology for it is uncertain whether if the “determining…when unable to receive” to be happened or not in order to set forth the metes and bounds of applicant recited claim limitation.  Please also see attached contingent dictionary definition and MPEP 2173.05(b) for relative terminology.

Claim Objections
Claims 2, 3, 4, 8, 12-14 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666